t c memo united_states tax_court david and amy s martin petitioners v commissioner of internal revenue respondent david martin inc petitioner v commissioner of internal revenue respondent docket nos filed date david and amy s martin pro_se david k martin an officer for petitioner in docket no caroline r krivacka for respondent memorandum findings_of_fact and opinion dawson judge in these consolidated cases respondent determined that petitioners david and amy martin the martins are liable for a dollar_figure deficiency in federal_income_tax for and that petitioner david martin inc the corporation is liable for a dollar_figure deficiency in federal_income_tax for its taxable_year ending date the issues to be decided are whether david martin mr martin an officer of the corporation who performs services for the corporation is an employee of the corporation whether mr martin is entitled to additional deductions for employee business_expenses and whether additional employment_taxes accrued to the corporation pursuant to sec_461 and are deductible by the corporation during the taxable_year in which the wages giving rise to the employment_taxes were paid to mr martin findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts and the exhibits attached thereto are incorporated herein by this reference when the petitions in these cases were filed the martins resided in tennessee and the corporation’s principal_place_of_business was in tennessee mr martin is the president and sole shareholder of the corporation 1unless otherwise indicated all section references are to the internal_revenue_code code in effect for taxable years at issue mr martin is a real_estate agent who works for re max preferred properties re max re max pays mr martin a commission on completed sales before mr martin reported his commission income and expenses on schedule c profit or loss from business james clark mr clark is a tax_return_preparer in knoxville tennessee he is not an attorney an accountant or an enrolled_agent authorized to represent taxpayers before the internal_revenue_service irs he is not admitted to practice before the tax_court mr clark has been a tax_return_preparer since and has prepared petitioners’ individual and corporate_income_tax returns since or before starting his business as a return preparer mr clark had been employed by the irs for years primarily matching forms w-2 wage and tax statement and with individual returns he prepares returns for approximately corporate clients and prepares approximately returns for individual clients every year mr clark advised mr martin to conduct his business through a corporation mr clark thought that a c_corporation if he mr martin is accumulating equity pays taxes pincite cents on the dollar it doesn’t have a self-employment_tax obligation a sole_proprietorship has both income_tax obligation and self- employment_tax obligations mr martin did not consult an attorney or anyone other than mr clark regarding the advisability or consequences of conducting his business through a c_corporation mr clark set up the corporation and its accounts for mr martin the corporation conducts no business apart from mr martin’s real_estate activity with re max mr martin deposits his commission checks into the corporation’s bank account the corporation pays a large portion of mr martin’s business_expenses and many of the martins’ personal expenses mr martin keeps the records for the corporation he gives all his records to mr clark for preparation of petitioners’ returns mr clark did not treat mr martin as an employee of the corporation he did not prepare or file any employment_tax returns for the corporation for any taxable quarter he explained that licensed real_estate companies treat their brokers and agents as independent contractors rather than employees because the companies do not usually pay their brokers and agents a set weekly or monthly amount--real estate brokers may earn commissions for four sales in one month and none for or months the martins’ returns for and the corporation’s returns for taxable years ending date and were selected for audit mr clark represented the martins during the audit of petitioners’ returns and provided petitioners’ receipts and canceled checks to the examination officer mr clark took the position that re max should have issued the forms to the corporation rather than to mr martin the examination officer determined that mr martin was an employee of the corporation and that the corporation was liable for employment_taxes the corporation appealed the examination officer’s determination regarding the employment_taxes to respondent’s appeals_office and had not paid the employment_taxes as of the time of the trial respondent issued the corporation and the martins separate notices of deficiency treating the corporation’s payment of mr martin’s business_expenses and the martins’ personal expenses as mr martin’s wages petitioners timely filed petitions in this court challenging the deficiencies mr clark drafted the substantially identical petitions filed by the martins in their case and the corporation in its case opinion a the martins’ position the petition mr clark drafted and filed in the martins’ case alleges 2where the commissioner seeks to reclassify an individual as an employee for purposes of imposing employment_taxes on the employer under subtit c of the code he may issue the employer a notice_of_determination concerning worker classification sec_7436 an employer who receives such notice_of_determination may petition this court for review of the employee classification as well as the proper amount of employment_tax owing as a result of classifying the worker as an employee sec_7436 and b in irs audited david and amy martin and their corporation david martin inc for and on irs issued a letter proposing changes to david martin inc ’ sec_941 and obligations including periods in and as an adjustment to payroll tax obligations that document falls outside the u s tax court’s jurisdiction on date irs issued a notice_of_deficiency to david amy martin cursory examination suggests that the proposed changes to david martin inc ’s payroll tax obligations also affect david and amy martin’s federal tax obligations the notice_of_deficiency does not reflect the adjustment caused by the payroll tax adjustments david and amy martin ask that the court require that the irs reconcile the discrepancies between its contradictory positions and require that irs make david and amy martin whole in all tax periods if irs claims the increased payroll and attendant tax obligation then it should make appropriate adjustments to david and amy martin’s income and expenses in all periods in their pretrial memorandum the martins assert that respondent was incorrect in determining that mr martin was an employee of the corporation and that many of the disbursements respondent considers wages are deductible expense reimbursements deductible basis in capital_transactions or otherwise deductible items b the corporation’s position the petition mr clark drafted and filed in the corporation’s case is substantially identical to that filed in the martins’ case except that it also asserts that the irs should also account for the appropriate accruals of payroll tax_liability in its pretrial memorandum the corporation asserts that respondent’s reclassification of mr martin as its employee subjects it to liability for payroll_taxes for both the employer’s and employee’s portions and if irs wishes to accrue payroll liability to david martin inc for the periods in question it must also accrue the accompanying payroll tax expense to david martin inc proper inclusion will correctly eliminate any corporate tax obligation to the petitioner and support irs’ claim for increased payroll_taxes in the u s court of federal claims except for the corporation’s claim that it is entitled to deduct the payroll_taxes the examination officer determined it was obligated to pay the martins and the corporation have not identified specified an amount of or provided any substantiation for any additional deductions to which they might be entitled for the years at issue neither petitioners nor respondent have taken the position that mr martin was an independent_contractor or employee of re max or that all income paid_by re max is his and not the corporation’s cf 104_tc_140 c jurisdiction to decide mr martin’s employee classification petitioners each received a notice_of_deficiency and they invoked our jurisdiction by filing petitions for redetermination of a deficiency under sec_6213 sec_6214 grants us jurisdiction to redetermine the correct amount of a deficiency and to determine whether any additional_amounts or any additions to tax should be assessed pursuant to sec_7436 the tax_court has jurisdiction to review certain determinations made by the commissioner regarding worker classification and the proper amount of employment_tax under such determinations 121_tc_89 affd 425_f3d_1203 9th cir 117_tc_263 however our jurisdiction under sec_7436 depends upon and arises only after a determination of worker classification by the secretary charlotte’s office 3pursuant to sec_6512 the tax_court has jurisdiction to determine the amount of an overpayment_of_tax our jurisdiction to determine whether there has been an overpayment is limited to the same taxable_year or years for which the commissioner has issued a notice_of_deficiency and with regard to which the taxpayer has timely filed a petition for redetermination of the deficiency id in addition our overpayment jurisdiction is limited to determining an overpayment of income gift estate or excise_taxes and related interest imposed by ch or sec_6512 and if we have determined that there is no deficiency but that the taxpayer has made an overpayment_of_tax or that there is a deficiency but the taxpayer has made an overpayment of the tax we have jurisdiction to determine the amount of the overpayment and order a refund of the overpayment or to credit the overpayment against the deficiency if the requirements of sec_6512 are satisfied sec_6512 and 4before the enactment of sec_7436 judicial review of an assessment of employment_taxes or related penalties was available only if a taxpayer paid a divisible part of the assessment filed a claim_for_refund and filed a refund_suit in a federal district_court or the court of federal claims to recover amounts paid see sec_7422 u s c sec_1346 and sec_1491 boutique inc v commissioner supra pincite respondent has not made such a determination and therefore we do not have original jurisdiction under sec_7436 over petitioners’ claims that mr martin was not an employee of the corporation for employment_tax purposes however in a deficiency proceeding such as this where the existence and amount of the deficiency depends on whether the taxpayer is classified as an employee or an independent_contractor we have jurisdiction to decide the proper status see eg 49_f3d_713 11th cir tax_court properly held taxpayers were independent contractors rather than employees of insurance_company affg tcmemo_1993_478 and smithwick v commissioner tcmemo_1993_582 123_tc_219 taxpayer was self-employed under sec_3121 when he worked as a captain or crew member of the fishing boats affd 137_fedappx_373 1st cir weber v commissioner 103_tc_378 minister was employee not an independent_contractor and his business_expenses were not properly reported on schedule c but were allowable as miscellaneous_itemized_deductions on schedule a itemized_deductions subject_to the 2-percent floor affd 60_f3d_1104 4th cir similarly where the existence and amount of an employer- taxpayer’s deficiency depends on the taxpayer’s deduction for employment_taxes this court has jurisdiction to decide whether the employer is entitled to a deduction and if so the amount of the deduction d mr martin’s employment status sec_3111 and sec_3301 impose fica social_security and futa unemployment taxes on employers for wages paid to their employees for federal employment_tax purposes sec_3121 defines an employee in part as any officer of a corporation however there is an exception to employee status for an officer who does not perform any services or performs only minor services and who neither receives nor is entitled to receive remuneration sec_31_3121_d_-1 employment_tax regs for federal employment_tax purposes the term wages is defined as all remuneration for employment sec_3121 sec_3306 the form of payment is immaterial the only relevant factor being whether the payments were actually received as compensation_for employment sec_31_3121_a_-1 sec_31_3306_b_-1 employment_tax regs consequently an officer who performs substantial services for a corporation and who receives remuneration in any form for those services is considered an employee whose wages are subject_to federal employment_taxes veterinary surgical consultants p c v commissioner 1l7 t c affd sub nom 54_fedappx_100 3d cir mr martin is an officer of the corporation and therefore he is an employee of the corporation under the general_rule of sec_3121 additionally mr martin performed substantial services for the corporation indeed he was the only individual working for the corporation and the corporation’s income was generated from the real_estate sales services mr martin provided therefore we hold that mr martin was an employee of the corporation e additional deductions mr martin testified that he kept business records and receipts which he presented to the examination officer during the audit he asserted that some of the expenses the corporation paid that respondent treated as his wages were in fact expenses of the corporation mr martin alluded to a cashier’s check paid to a title company but did not state the amount of the check or provide any facts regarding the transaction except for the payroll_taxes the examination officer determined the corporation was obligated to pay the martins and the corporation have not identified specified an amount or provided any substantiation for any additional deductions to which they might be entitled for the years at issue except for the corporation’s assertion that it is entitled to an additional deduction for the payroll_taxes petitioners have failed to identify or substantiate any errors in the deficiencies respondent determined in the notices of deficiency a contested tax_liability is not deductible because it has not accrued 320_us_516 119_tc_8 affd 376_f3d_1015 9th cir 73_tc_71 sec_1_461-2 income_tax regs defines a contest as a contest arises when there is a bona_fide dispute as to the proper evaluation of the law or the facts necessary to determine the existence or correctness of the amount of an asserted_liability it is not necessary to institute suit in a court of law in order to contest an asserted_liability an affirmative act denying the validity or accuracy or both of an asserted_liability to the person who is asserting such liability such as including a written protest with payment of the asserted_liability is sufficient to commence a contest thus lodging a protest in accordance with local law is sufficient to contest an asserted_liability for taxes thus the employment_tax disputed by the corporation is a contested tax see dixie pine prods co v commissioner supra doug-long inc v commissioner supra pincite citing 5_tc_150 a liability is not fixed if a taxpayer disputes such liability sec_461 provides that under specified circumstances not applicable in this case a contested liability can be deducted unless an accrual_method taxpayer satisfies the conditions of sec_461 he generally may not claim a deduction for a contested tax_liability before the year the contest is ended by compromise or settlement or through a final disposition wadsworth v commissioner tcmemo_2008_171 the corporation has contested the employment_taxes therefore they did not accrue in the year the wages were paid to mr martin and the corporation may not deduct them for its tax_year here in issue sec_461 provides sec_461 contested_liabilities --if-- the taxpayer contests an asserted_liability the taxpayer transfers money or other_property to provide for the satisfaction of the asserted_liability the contest with respect to the asserted_liability exists after the time of the transfer and but for the fact that the asserted_liability is contested a deduction would be allowed for the taxable_year of the transfer or for an earlier taxable_year determined after application of subsection h then the deduction shall be allowed for the taxable_year of the transfer this subsection shall not apply in respect of the deduction for income_war_profits_and_excess_profits_taxes imposed by the authority of any foreign_country or possession_of_the_united_states f reliance on advice of return preparer petitioners relied on mr clark in reporting their income expenses and taxes on their federal_income_tax returns when respondent’s counsel asked mr martin whether he blindly followed mr clark’s advice without understanding the ramifications mr martin responded well the way that i looked at it is you know it’s kind of like a doctor or a physician you know i certainly don’t go to the doctor and tell him what i’m going to do i certainly heed his advice if i have confidence in him or her you know because that’s what they do--that’s their profession and i have a great physician and i do exactly everything that she tells me to do because my health is important to me i met mr clark years ago he was somebody that i felt like i trusted somebody that i felt like i could have confidence in and even after today no matter what happens here today unless something dramatically changes if he gives me advice that i feel is good advice i’m going to take his advice in that venture because that’s out of my area that’s out of my league and my dad kind of taught me if you don’t know anything about it then don’t do it just stay with what you know so-- unfortunately mr martin’s confidence in mr clark appears to have been misplaced mr clark testified that he is not an attorney an accountant or an enrolled_agent his 6-year employment with the irs primarily matching forms w-2 and with the individuals’ returns does not necessarily qualify him to prepare tax returns let alone advise clients regarding business planning business accounting or various complicated problems involving federal taxation mr clark testified that he advised mr martin to incorporate his real_estate sales business actually set up the corporation set up the bookkeeping procedures and prepared the corporation’s and the martins’ federal_income_tax returns he knew that mr martin was an officer of the corporation who provided substantial services for the corporation re max clearly considered mr martin to be its agent entitled to commissions on his sales and issued annual forms to him mr clark knew this and yet he advised mr martin to deposit the commission checks into the corporation’s bank account and to treat the income as income of the corporation cf 104_tc_140 he knew that the corporation paid mr martin’s business_expenses as well as some of the martins’ personal expenses he apparently did not report any of those payments as either wages reportable on form_w-2 or commissions reportable on form_1099 he did not know that an officer of a corporation who performs services for the corporation is an employee of the corporation for employment_tax purposes mr martin obtained no tax_benefit by incorporating his business instead of mr martin’s paying self-employment_tax on his commission income and claiming a deduction for half the tax the corporation pays and deducts the employer’s portion half of the employment_taxes the other half is withheld from mr martin’s wages and he does not get a tax deduction for his portion of the taxes additionally when mr clark set up the recordkeeping procedures he did not create an accountable_plan for reimbursement of mr martin’s employee_expenses or advise mr martin to do so consequently the corporation’s payment of those expenses is included in computing mr martin’s wages and he must deduct them on schedule a subject_to the 2-percent floor rather than schedule c during the audit mr clark advised mr martin to appeal the issue of mr martin’s status as an employee to respondent’s appeals_office thereby precluding the corporation from deducting the employment_taxes in the year the wages were paid mr clark prepared the unusually obscure petitions filed in these cases during the trial mr martin relied almost entirely on mr clark’s testimony to explain petitioners’ positions in their cases that testimony for the most part is void of relevant content we note that other corporate and individual clients of mr clark similarly relied on him in presenting their cases to the court during the same trial session as these cases see eg rosemann v commissioner tcmemo_2009_185 rosser v commissioner docket no rosser enters inc v commissioner docket no g conclusion mr martin is an employee of the corporation and the payments made to him are wages the corporation may not deduct the employment_taxes until the contest has been resolved and petitioners have failed to identify or substantiate any deductions not allowed by respondent to reflect the foregoing decisions will be entered for respondent
